Title: To George Washington from Timothy Pickering, 4 December 1790
From: Pickering, Timothy
To: Washington, George



Sir,
Wilkes barre [Pa.] Decr 4. 1790.

In obedience to your orders I held a Conference with the Chiefs &c. of the Seneca nation of Indians at Tioga in this state. About 220 of all ages attended. The day of meeting proposed was the 25th of October: but they did not arrive until the 15th of November. Such delays, I am informed, are common with them; but in the present instance I believe are greatly to be attributed to the misrepresentations of some unprincipled white men, who live in their neighbourhood. However, the result of the Conference was perfectly satisfactory The Indians discovered the best disposition imaginable; They ardently wish to preserve the friendship of the U. States, “that (as they more than once expressed it) their wives & children may live in quietness.” They were content with the present of goods you directed me to give them. But it appearing highly expedient to make a few

particular presents to the principal chiefs, I in that respect complied with their expectations, & the permission allowed me in your private orders. Upon the whole, they appeared highly pleased with the communications made to them, and with the conduct of the conference on the part of the United States. The truth is—I studied to please them in every thing within the limits of your instructions: the sole object of my mission being to soothe their minds. If any thing can change the good disposition with which they left me it will be the acquittal of the murderers of their brethren; Such acquittal on trials in frontier counties may always be expected: for many of their inhabitants appear to me far more savage & revengeful than the Indians themselves. And their neighbours who possess not resolution or ferocity sufficient to be themselves the murderers, yet justify those who are. I am informed that the only one of the murderers of the Indians at Pine Creek who was apprehended has had his trial at Sunbury, & been acquitted against the clearest evidence & the most pointed application of it by the Chief Justice. Before I parted from the Indians I heard a report of this acquittal; and was much chagrined: For I had professed to them the most perfect sincerity & good faith in the assurance I gave them of the displeasure of the U. States against the murderers; and that these would receive the same measure of justice as if they had been the murderers of white men. The Indians appeared to rely on my assurances: for the candour manifested in all my words and actions had evidently acquired to me their confidence. Independently of public considerations, it is mortifying that the misconduct of others should hazard the loss of that confidence and of the character of sincerity by which that confidence was inspired. It is in the highest degree mortifying to find that the bulk of the frontier inhabitants consider the killing of Indians in time of peace, to be no crime and that their murderers are faultless, provided they escape detection. If some examples are not made of these frontier miscreants, the most favourable consequences to be expected are that such meetings as that I have held with the Indians will frequently be necessary.
I did not get home from Tioga till last Monday; and our county courts being held this week, I have not had a minute’s time to transcribe the papers relative to the Conference which it will be proper to lay before you. That I shall accomplish the

ensuing week; & the week after I expect to lay them before you in Philadelphia. I have the honour &c.

T.P.

